Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on January 7, 2021, the following has occurred: claim(s) 1, 3, 7, 11, and 17-19 have been amended, and claim(s) 20 have been added. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inwald et al. (U.S. Patent Pre-Grant Publication No. 2020/0245925) in view of Ponte et al. (“Prescribing Cascade. A Proposed New Way to Evaluate It”) in further view of Liu et al. (U.S. Patent Pre-Grant Publication No. 2019/0303368).
As per independent claim 1, Inwald discloses a computer implemented method for generating instructions for adjusting a medical treatment of a patient for reducing likelihood of a prescription cascade (PC) (See Paragraphs [0016] and [00047]: The dose determination is an the combination of drugs to be taken, and the present invention includes model logic composed of a series of classifiers, some of which offer direct outputs, such as the likelihood for an occurrence of a direct drug interaction or the presence of a certain side effect, which the Examiner is interpreting to encompass the claimed portion.), comprising: computing a value indicative of risk of the new symptom being an adverse drug reaction (ADR) of one or a combination of the plurality of medications (See Paragraph [0050]: The output of the logic engine is an overall comprehensive analysis of the present patient, the diagnosis, and the primary method of treatment with dosages for each diagnosis, and any notable findings related to drug interaction, decreased efficacy, or side effect management is incorporated into the output.) based on a structured dataset automatically generated from unstructured data using a causal inference process, wherein the structured dataset is dynamically updated using new unstructured data or new structured data received from a plurality of servers; detecting an indication of another new medication for treating the patient (See Paragraph [0019]: The AI creates a model relating dosing to patient condition and effect of other drugs on that condition which effect efficacy of all drugs taken and toxicity of all drugs taken, which the Examiner is interpreting to encompass the claimed portion.); generating a request for at least one substitute medication for the one or combination of the plurality of medications when likelihood of PC is detected (See Paragraphs [0050]-[0052]: The output of the logic engine is an overall comprehensive analysis of the patient, the diagnosis, and the primary method of treatment with dosages for each diagnosis, findings can be related to drug interaction, decreased efficacy, or side effect management, the output can also be sent to a pharmacy to request the dose for each drug.); and generating instructions for adjusting treatment of the 
While Inwald teaches a method for computing a value indicative of risk of the new symptom being an adverse drug reaction (ADR) of one or a combination of the plurality of medications; detecting an indication of another new medication for treating the patient; generating a request for at least one substitute medication for the one or combination of the plurality of medications when likelihood of PC is detected; and generating instructions for adjusting treatment of the patient by substituting the one or combination of the plurality of medications with the at least one substitute medication, and for terminating administration of the new medication or avoiding administration of the new medication, Inwald may not explicitly teach detecting an indication of a new symptom appearing in a patient being treated with a plurality of medications for at least one medical condition; and computing likelihood of PC in response to detecting that the new medication is for treating the new symptom and the value is according to a requirement comprising a threshold probability value or a range of probability values.
Ponte teaches a method for detecting an indication of a new symptom appearing in a patient being treated with a plurality of medications for at least one medical condition (See Material and Methods on p. 13-14: A process is described to score and algorithm for evaluating 
 While Inwald/Ponte teaches the above method, Inwald/Ponte may not explicitly teach based on a structured dataset automatically generated from unstructured data using a causal 
Liu teaches a method based on a structured dataset automatically generated from unstructured data using a causal inference process, wherein the structured dataset is dynamically updated using new unstructured data or new structured data received from a plurality of servers (See Paragraphs [0029]-[0032]: A process is described to utilize a preliminary causal relation model obtained with the model training system and can be used with the model optimization system to determine whether two variables having direct causal relations are independent or conditionally independent based on a statistical method that may delete the direct causal relation between the two variables from the preliminary causal relation model, which the Examiner is interpreting the process of deleting to encompass dynamically updating using data received, and when combined with the teachings of Inwald and Ponte places Liu in the technical environment to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Inwald/Ponte to include based on a structured dataset automatically generated from unstructured data using a causal inference process, wherein the structured dataset is dynamically updated using new unstructured data or new structured data received from a plurality of servers as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Inwald/Ponte with Liu with the motivation of improving accuracy of casual relation (See Background of Liu in Paragraph [0004]).
As per claim 2, Inwald/Ponte/Liu discloses the method of claim 1 as described above. Inwald further teaches further comprising, in response to the request, automatically selecting at least one substitute medication according to a computed risk of developing the new symptom in 
As per claim 3, Inwald/Ponte/Liu discloses the method of claim 1 as described above. Inwald further teaches wherein the indication of the new symptom is detected by an analysis of an electronic health record (EHR) of the patient for determining when a new symptom temporally appears after administration of the one or combination of medication (See Paragraphs [0017]­ [0021]: The data input can be electronic medical records (EMR) and electronic health records which includes symptoms, diagnoses, and proposed drugs/treatments that the patient has experienced before, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 4, Inwald/Ponte/Liu discloses the method of claim 1 as described above. Inwald further teaches wherein the requirement comprises the value indicative of risk of the new symptom being ADR in comparison to a computed value indicative of likelihood of risk of the new symptom appearing when the one or combination of the plurality of medications are not administered (See Paragraph [0051]: The format of the output can be a practitioner readable report displayed in a manner to allow the user to identify categories of alerts and the outputs can alter the course of a treatment altogether, which the Examiner is interpreting the ability to alter the course of treatment to encompass the claimed portion.).
As per claim 5, Inwald/Ponte/Liu discloses the method of claims 1 and 4 as described above. Inwald further teaches wherein likelihood of PC is generated when the value indicative of risk of the new symptom being the ADR of one or the combination of the plurality of 
As per claim 6, Inwald/Ponte/Liu discloses the method of claim 1 as described above. Inwald further teaches wherein the patient is associated with a plurality of medical parameters, and the value indicative of risk is computed based on data of a population of a plurality of sample individuals correlated with the plurality of medical parameters (See Paragraph [0016]: The outside data is population data that is utilized to compare the targeted individual with similar individuals with similar medical parameters).
As per claim 7, Inwald/Ponte/Liu discloses the method of claims 1 and 6 as described above. Inwald further teaches wherein the plurality of medical parameters are selected from a group consisting of: historical and existing patient medical conditions, patient demographics, and age of onset of the existing patient medical conditions (See Paragraphs [0020]-[0023]: Fixed demographics (e.g., age, gender, race, height) can be collected to be utilized to be compared with the outside data (population data), and temporal values can be collected, such as historic values from existing electronic medical records (EMR) or electronic health records (EHR), current/up to date values, cholesterol, blood pressure, weight, and diagnostics related to a specific ongoing disease, which the Examiner is interpreting to encompass patient demographics, and the current/up to date values to encompass an existing patient medical conditions.).
As per claim 8, Inwald/Ponte/Liu discloses the method of claim 1 as described above. Inwald further teaches wherein the indication of the new medication is detected when the new medication comprises an existing medication currently being administered to the patient starting temporally after appearance of the new symptom (See Paragraphs [0023]: Temporal values can be collected for the patient, such as historic values from existing EHRs, current/up to date values, and diagnostics related to a specific ongoing disease, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 9, Inwald/Ponte/Liu discloses the method of claims 1 and 8 as described above. Inwald further teaches wherein the indication of the new medication is detected when the new medication is instructed for future administration (See Paragraph [0054]: The database is in communication with drug administration devices for real time dosing, administration, patient data gathering and dosing adjustment based on the real time data, which can adjust future drug doses, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 10, Inwald/Ponte/Liu discloses the method of claim 1 as described above. Inwald further teaches wherein values indicative of risk that do not meet the requirement are indicative of at least one of: a new medical condition, or progression of an existing medical condition (See Paragraph [0050]: Any notable findings related to drug interaction, decreased efficacy, or side effect management are incorporated into the output for the full treatment plan, which the Examiner is interpreting to encompass the claimed portion because the teachings of Inwald would discloses to the user if the output of the logic engine has a diagnosis similar with a medical condition.).
As per claim 11, Inwald/Ponte/Liu discloses the method of claim 1 as described above. Inwald further teaches Inwald further teaches wherein the value indicative of risk of the new 
As per claim 12, Inwald/Ponte/Liu discloses the method of claims 1 and 11 as described above. Inwald further teaches further comprising: creating the structured dataset from data extracted from a plurality of datasets, by computing at least one member of a group consisting of: (i) a probability of a certain symptom to appear following treatment with one or a combination of certain medications, (ii) a probability that a certain symptom appears when one or a combination of certain medications are not being administered, (iii) one or a combination of certain drugs having documented evidence for treatment of a certain symptom, (iv) at least one symptom associated with a certain medical condition, (v) one or a combination of certain drugs having documented evidence for treatment of a certain medical condition (See Paragraphs [0021]-[0030] and [0038]-[0048]: The classifiers and the classification system collects and compares all the extracted data that is recited in this claim to be compared to a the outside data (population data), which the Examiner is interpreting to encompass the claimed portion.).
As per claim 13, Inwald/Ponte/Liu disclose the method of claims 1 and 11-12 as described above. Inwald further teaches further comprising, in response to the request, automatically analyzing the structured dataset for selecting at least one substitute medication according to a computed risk of developing the new symptom in response to treatment with at least one substitute medication not being according to the requirement (See Paragraphs [0050]-
As per claim 14, Inwald/Ponte/Liu discloses the method of claims 1 and 11-12 as described above. Inwald further teaches wherein the plurality of datasets include unstructured data including research publications and case reports (See Paragraph [0020]: The unstructured text, is such as, but not limited to, patient notes or items appearing in string-type text fields in drug trials, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 16, Inwald/Ponte/Liu discloses the method of claim 1 as described above. Inwald further teaches further comprising generating a recommendation for an electronic based prescription for the patient based on the generated instructions, wherein the one or combination of the plurality of medications are substituted with at least one substitute medication and wherein the recommendation includes instructions to at least one of terminate and avoid administration of the new medication (See Paragraphs [0051]-[0052]: The format of the output can be a practitioner readable report displayed in a manner to allow the user to identify categories of alerts and the outputs can alter the course of a treatment altogether and a prescription request can sent to a pharmacy, which the Examiner is interpreting the ability to alter the course of treatment to encompass the claimed portion.).
As per claim 17, Inwald/Ponte/Liu discloses the method of claim 1 as described above. Inwald further teaches wherein a number of the plurality of medication is at least 5 (See Paragraph [0061]: The drugs used for drug combinations are from the classes antihistamines, anti-infective agents, antineoplastic agents, autonomic drugs, blood derivatives, etc., which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 18, Inwald discloses a system for generating instructions for adjusting a medical treatment of a patient for reducing likelihood of a prescription cascade (PC) (See Paragraphs [0016] and [00047]: The dose determination is an optimization of maximizing therapeutic effect while minimizing likelihood of adverse effects for the combination of drugs to be taken, and the present invention includes model logic composed of a series of classifiers, some of which offer direct outputs, such as the likelihood for an occurrence of a direct drug interaction or the presence of a certain side effect, which the Examiner is interpreting to encompass the claimed portion.), comprising: at least one hardware processor executing a code for: computing a value indicative of risk of the new symptom being an adverse drug reaction (ADR) of one or a combination of the plurality of medications (See Paragraph [0050]: The output of the logic engine is an overall comprehensive analysis of the present patient, the diagnosis, and the primary method of treatment with dosages for each diagnosis, and any notable findings related to drug interaction, decreased efficacy, or side effect management is incorporated into the output.) based on a structured dataset automatically generated from unstructured data using a causal inference process, wherein the structured dataset is dynamically updated using new unstructured data or new structured data received from a plurality of servers; detecting an indication of another new medication for treating the patient (See Paragraph [0019]: The AI creates a model relating dosing to patient condition and effect of other drugs on that condition which effect efficacy of all drugs taken and toxicity of all drugs taken, which the Examiner is interpreting to encompass the claimed portion.); generating a request for at least one substitute medication for the one or combination of the plurality of medications when likelihood of PC is detected (See Paragraphs [0050]-[0052]: The output of the logic engine is an overall comprehensive analysis of the patient, the diagnosis, and the primary method of treatment 
While Inwald teaches a system for computing a value indicative of risk of the new symptom being an adverse drug reaction (ADR) of one or a combination of the plurality of medications; detecting an indication of another new medication for treating the patient; generating a request for at least one substitute medication for the one or combination of the plurality of medications when likelihood of PC is detected; and generating instructions for adjusting treatment of the patient by substituting the one or combination of the plurality of medications with the at least one substitute medication, and for terminating administration of the new medication or avoiding administration of the new medication, Inwald may not explicitly teach detecting an indication of a new symptom appearing in a patient being treated with a plurality of medications for at least one medical condition; and computing likelihood of PC in response to detecting that the new medication is for treating the new symptom and the value is according to a requirement comprising a threshold probability value or a range of probability values.
Ponte teaches a system for detecting an indication of a new symptom appearing in a patient being treated with a plurality of medications for at least one medical condition (See Material and Methods on p. 13-14: A process is described to score and algorithm for evaluating the prescription cascade is utilized to identify if the new symptoms that has arisen is an adverse drug reaction that can be identified by the drug interactions, existence of a second drug to treat the former reaction, and existence of a new adverse event, attributable or not to the second drug, which the Examiner is interpreting to encompass the claimed portion.); and computing likelihood of PC in response to detecting that the new medication is for treating the new symptom and the value is according to a requirement comprising a threshold probability value or a range of probability values (See Material and Methods on p. 13-14: The score comprises four questions with two to four options and a range from 0 or minimum value to 9 or maximum value and an assumption of PC if obtained score is 4 or more is taken as the provisional cutoff value, the score reflects PC severity and that a new treatment can be utilized for new conditions, which the Examiner is interpreting to encompass the claimed portion as the scores are able to be utilized for computing the likelihood of a PC and it would be considered obvious to use the values as a proportion of a total score as probabilities.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Inwald to include identifying adverse effects as either new symptoms or drug interactions and computing likelihood of PC in response to detecting that the new medication is for treating the new symptom and the value is according to a requirement comprising a threshold probability value or a range of probability values as taught by Ponte. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Inwald with 
While Inwald/Ponte teaches the above system, Inwald/Ponte may not explicitly teach based on a structured dataset automatically generated from unstructured data using a causal inference process, wherein the structured dataset is dynamically updated using new unstructured data or new structured data received from a plurality of servers.
Liu teaches a system based on a structured dataset automatically generated from unstructured data using a causal inference process, wherein the structured dataset is dynamically updated using new unstructured data or new structured data received from a plurality of servers (See Paragraphs [0029]-[0032]: A process is described to utilize a preliminary causal relation model obtained with the model training system and can be used with the model optimization system to determine whether two variables having direct causal relations are independent or conditionally independent based on a statistical method that may delete the direct causal relation between the two variables from the preliminary causal relation model, which the Examiner is interpreting the process of deleting to encompass dynamically updating using data received, and when combined with the teachings of Inwald and Ponte places Liu in the technical environment to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Inwald/Ponte to include based on a structured dataset automatically generated from unstructured data using a causal inference process, wherein the structured dataset is dynamically updated using new unstructured data or new structured data received from a plurality of servers as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been 
As per independent claim 19, Inwald discloses a computer program product for generating instructions for adjusting a medical treatment of a patient for reducing likelihood of a prescription cascade (PC) (See Paragraphs [0016] and [00047]: The dose determination is an optimization of maximizing therapeutic effect while minimizing likelihood of adverse effects for the combination of drugs to be taken, and the present invention includes model logic composed of a series of classifiers, some of which offer direct outputs, such as the likelihood for an occurrence of a direct drug interaction or the presence of a certain side effect, which the Examiner is interpreting to encompass the claimed portion.), comprising: at least one hardware processor executing a code for: computing a value indicative of risk of the new symptom being an adverse drug reaction (ADR) of one or a combination of the plurality of medications (See Paragraph [0050]: The output of the logic engine is an overall comprehensive analysis of the present patient, the diagnosis, and the primary method of treatment with dosages for each diagnosis, and any notable findings related to drug interaction, decreased efficacy, or side effect management is incorporated into the output.) based on a structured dataset automatically generated from unstructured data using a causal inference process, wherein the structured dataset is dynamically updated using new unstructured data or new structured data received from a plurality of servers; detecting an indication of another new medication for treating the patient (See Paragraph [0019]: The AI creates a model relating dosing to patient condition and effect of other drugs on that condition which effect efficacy of all drugs taken and toxicity of all drugs taken, which the Examiner is interpreting to encompass the claimed portion.); generating a request for at least one substitute medication for the one or combination of the plurality of 
While Inwald teaches a computer program product for computing a value indicative of risk of the new symptom being an adverse drug reaction (ADR) of one or a combination of the plurality of medications; detecting an indication of another new medication for treating the patient; generating a request for at least one substitute medication for the one or combination of the plurality of medications when likelihood of PC is detected; and generating instructions for adjusting treatment of the patient by substituting the one or combination of the plurality of medications with the at least one substitute medication, and for terminating administration of the new medication or avoiding administration of the new medication, Inwald may not explicitly teach detecting an indication of a new symptom appearing in a patient being treated with a plurality of medications for at least one medical condition; and computing likelihood of PC in response to detecting that the new medication is for treating the new symptom and the value is 
Ponte teaches a computer program product for detecting an indication of a new symptom appearing in a patient being treated with a plurality of medications for at least one medical condition (See Material and Methods on p. 13-14: A process is described to score and algorithm for evaluating the prescription cascade is utilized to identify if the new symptoms that has arisen is an adverse drug reaction that can be identified by the drug interactions, existence of a second drug to treat the former reaction, and existence of a new adverse event, attributable or not to the second drug, which the Examiner is interpreting to encompass the claimed portion.); and computing likelihood of PC in response to detecting that the new medication is for treating the new symptom and the value is according to a requirement comprising a threshold probability value or a range of probability values (See Material and Methods on p. 13-14: The score comprises four questions with two to four options and a range from 0 or minimum value to 9 or maximum value and an assumption of PC if obtained score is 4 or more is taken as the provisional cutoff value, the score reflects PC severity and that a new treatment can be utilized for new conditions, which the Examiner is interpreting to encompass the claimed portion as the scores are able to be utilized for computing the likelihood of a PC and it would be considered obvious to use the values as a proportion of a total score as probabilities.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer program product of Inwald to include identifying adverse effects as either new symptoms or drug interactions and computing likelihood of PC in response to detecting that the new medication is for treating the new symptom and the value is according to a requirement comprising a threshold probability value or a range of probability values as taught by Ponte. One 
While Inwald/Ponte teaches the above computer program product, Inwald/Ponte may not explicitly teach based on a structured dataset automatically generated from unstructured data using a causal inference process, wherein the structured dataset is dynamically updated using new unstructured data or new structured data received from a plurality of servers.
Liu teaches a computer program product based on a structured dataset automatically generated from unstructured data using a causal inference process, wherein the structured dataset is dynamically updated using new unstructured data or new structured data received from a plurality of servers (See Paragraphs [0029]-[0032]: A process is described to utilize a preliminary causal relation model obtained with the model training system and can be used with the model optimization system to determine whether two variables having direct causal relations are independent or conditionally independent based on a statistical method that may delete the direct causal relation between the two variables from the preliminary causal relation model, which the Examiner is interpreting the process of deleting to encompass dynamically updating using data received, and when combined with the teachings of Inwald and Ponte places Liu in the technical environment to encompass the claimed portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer program product of Inwald/Ponte to include based on a structured dataset automatically generated from unstructured data using a causal inference process, wherein the structured dataset is dynamically updated using new unstructured data or new structured data received from a plurality of servers as taught by Liu. One of ordinary skill in the art before the effective filing 
As per claim 20, Inwald/Ponte/Liu discloses the computer program product of claim 19 as described above. Inwald further teaches code including instructions for crawling a network to servers storing data to check for the new unstructured data or new structured data (See Paragraph [0016]: An algorithm is included that is stored on non-transitory computer-readable media for collecting patient data and storing the patient data in a database, which the Examiner is interpreting to encompass the claimed portion.).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inwald et al. (U.S. Patent Pre-Grant Publication No. 2020/0245925) in view of Ponte et al. ("Prescribing Cascade. A Proposed New Way to Evaluate It") in Liu et al. (U.S. Patent Pre-Grant Publication No. 2019/0303368) in further view of Bennett et al. (U.S. Patent Pre-Grant Publication No. 2019/0333636).
As per claim 15, Inwald/Ponte/Liu discloses the method of claim 1 as described above. Inwald/Ponte/Liu may not explicitly teach wherein the new symptom is defined according to a coding standard of symptoms.
Bennett teaches a method for wherein the new symptom is defined according to a coding standard of symptoms (See Paragraph [0074]: Measurements of symptoms are taken and classified the patient into an underlying disease or health state, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Inwald/Ponte/Liu to include defining the new symptom to a coding standard of symptoms as .
	

Response to Arguments
In the Remarks filed on January 7, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s). However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Inwald does not disclose computing any likelihood of prescribing cascading, much less specifically in response to detecting that the new medication is for treating the new symptom and the value is according to a requirement comprising a threshold probability value or a range of probability values; (2) Inwald does not disclose that the value is computed based on a structured dataset automatically generated from unstructured data using a causal inference process, nor that the structured dataset is dynamically updated using new unstructured data or new structured data received from a plurality of servers; (3) Ponte does not remedy the deficiencies of Inwald since Ponte does not disclose any threshold probability value or a range of probability values, nor calculating a value to compare against such values since the PC score is not equivalent to summing points of a questionnaire is very different from calculating probabilities of an adverse drug reaction (ADR), and then detaching the PC based on both detecting that the new medication is for treating the new symptom and that the calculated probabilities exceed a threshold probability or range of probabilities and Ponte does not cure all the deficiencies of Inwald; and (4) Bennett does not remedy the deficiencies of Inwald and Ponte, as Bennett does not disclose computing the risk of a symptom being an adverse drug reaction based on any structured dataset that is automatically generated from unstructured data 
In response to argument (1), the Examiner disagrees with the Applicant. The Examiner agrees that Ponte does not explicitly teach utilization of probability values, however the Examiner asserts that it would have been obvious to one of ordinary skill in the art to use the values as a proportion of a total score to encompass probabilities of the values. The Examiner disagrees with the Applicant that the amended claims would overcome the prior art combination of Inwald and Ponte. The Examiner has rejected the claims as described above. The 35 U.S.C. 103 rejections still stand.
In response to argument (2), the Examiner agrees with the Applicant. The Examiner has supplemented Liu to further the rejection when combined with Inwald and Ponte. Liu teaches a causal relation that is able to utilize data information and the variables can be updated (See Paragraphs [0029]-[0032]: A process is described to utilize a preliminary causal relation model obtained with the model training system and can be used with the model optimization system to determine whether two variables having direct causal relations are independent or conditionally independent based on a statistical method that may delete the direct causal relation between the two variables from the preliminary causal relation model, which the Examiner is interpreting the process of deleting to encompass dynamically updating using data received.). The Examiner has rejected the claims as described above. The 35 U.S.C. 103 rejections still stand.
In response to argument (3), the Examiner disagrees with the Applicant. The Examiner has interpreted the prior art teaching of Ponte when combined with Inwald encompasses the amended claims in reference to threshold or probability values as one of ordinary skill in the art would be able to convert the scores and values of Ponte to threshold values. The Examiner 
In response to argument (4), the Examiner disagrees with the Applicant. The supplementation of Liu as rejected and argued above, when added to the rejection of Bennett would meet the recited amended claims. The Examiner has rejected the claims as described above. The 35 U.S.C. 103 rejections still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tatonetti et al. (U.S. Patent Pre-Grant Publication No. 2013/0179375), describes an algorithm for latent signal detection of adverse events through more common secondary effects, Kutzko et al. (U.S. Patent Pre-Grant Publication No. 2020/0273578), describes a computer implemented method of predicting the health and therapeutic behavior of patients and making treatment plan recommendations, and Reps et al. (“Comparing Data-Mining Algorithms Developed for Longitudinal Observational Databases”), describes algorithms for mining longitudinal observation databases and utilizing the algorithms in The Health Improvement Network (THIN) for multiple drugs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626